[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                 JUNE 6, 2007
                              No. 06-12624                     THOMAS K. KAHN
                          Non-Argument Calendar                    CLERK
                        ________________________

                           BIA No. A96-001-732

CARLOS PINO ARANGO,
OLGA ELENA PIEDRAHITA LONDONO,

                                                              Petitioners,

                                   versus

U.S. ATTORNEY GENERAL,

                                                              Respondent.


                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                               (June 6, 2007)

Before BLACK, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

     Carlos Pino Arango (“Arango”) and his step-daughter Olga Elena
Piedrahita-Londono (“Olga”) seek review of the Immigration Judge’s (“IJ”) order

denying their application for asylum, withholding of removal, and relief under the

United Nations Convention Against Torture and Other Cruel, Inhuman, or

Degrading Treatment or Punishment (“CAT”), 8 U.S.C. §§ 1158 and 1231(b)(3), 8

C.F.R. § 208.16(c). After a thorough review of the record, we deny the petition in

part and dismiss in part.

                                   I. Background

      Arango was a self-employed taxi driver in Colombia who was threatened by

members of the National Liberation Army (“ELN”) after he refused to pay 10

million Colombian pesos the ELN had demanded. The ELN had robbed Arango

and Olga and forced them into a car that the members drove into a ditch, sent him

an extortion letter in which they referred to him as “the owner of a fleet of taxi

cabs,” and made threatening phone calls in which they threatened to rape or kidnap

Olga and kill Arango. As a result of these incidents, the petitioners left Colombia

and entered the United States using fraudulent visas. The Department of

Homeland Security issued them notices to appear, charging them with

removability. The petitioners filed for asylum, withholding of removal, and for

relief under the CAT, alleging that they had been persecuted based on their

political views and membership in a particular social group.

      The IJ denied relief, finding that the petitioners’ allegations did not
                                           2
“demonstrate a ‘reasonable’ possibility that they would be subject to persecution,

or harmed, or threatened . . . based on a protected ground” if they returned to

Colombia. The IJ stated that, while he was not unsympathetic to the petitioners’

problems, there was no nexus between the alleged persecution and a protected

ground because Arango had testified that the only reason that the ELN had targeted

him was because they wanted him to pay money.

      The petitioners appealed to the Board of Immigration Appeals (“BIA”),

arguing that the IJ erred by finding that their allegations did not rise to the level of

persecution on a protected ground because they demonstrated that they suffered

past persecution and had a well-founded fear of future persecution based on their

imputed political opinion and membership in a social group. The BIA summarily

affirmed the IJ’s opinion. Arango and Olga petition this court for review.

                                II. Petition for Review

      The petitioners first argue that they were members of a protected social

group based on their imputed political opinion, that of their opposition to the ELN,

and the threats and kidnaping that they suffered in Colombia for not paying

extortion money to the ELN amounted to persecution. They further argue that,

because the ELN classified Arango as “the owner of a fleet of taxi cabs,” he was a

member of a particular social group of business owners.

      When the BIA issues a summary affirmance of the IJ’s opinion, we review
                                            3
the IJ’s opinion. Mendoza v. U.S. Att’y Gen., 327 F.3d at 1284 n. 1 (11th Cir.

2003). To the extent that the decision was based on a legal determination, it is

reviewed de novo. Mohammed v. Ashcroft, 261 F.3d 1244, 1247-48 (11th Cir.

2001). Factual determinations are reviewed under the substantial evidence test,

and we “must affirm the [IJ’s] decision if it is supported by reasonable, substantial,

and probative evidence on the record considered as a whole.” Al Najjar v.

Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir. 2001) (internal quotations omitted).

“To reverse the IJ’s fact findings, we must find that the record not only supports

reversal, but compels it.” Mendoza, 327 F.3d at 1287.

             A. Asylum

      The Secretary of Homeland Security or the Attorney General has discretion

to grant asylum if an alien meets the INA’s definition of a “refugee.” INA

§ 208(b)(1), 8 U.S.C. § 1158(b)(1). A “refugee” is:

      any person who is outside any country of such person’s nationality . . .
      and who is unable or unwilling to return to, and is unable or unwilling
      to avail himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of . . . ,
      membership in a particular social group, or political opinion.

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). To establish asylum eligibility,

the alien must, with specific and credible evidence, establish (1) past persecution

on account of a statutorily listed factor, or (2) a “well-founded fear” that the

statutorily listed factor will cause such future persecution. 8 C.F.R. § 208.13(a),
                                           4
(b); Al Najjar, 257 F.3d at 1287. “Demonstrating such a connection requires the

alien to present specific, detailed facts showing a good reason to fear that he or she

will be singled out for persecution on account of” a statutory factor. Al Najjar, 257

F.3d at 1287 (internal quotations omitted)(emphasis in original). An asylum

applicant may not show merely that he has a political opinion, but must show that

he was persecuted because of that opinion. I.N.S. v. Elias-Zacarias, 502 U.S. 478,

483, 112 S.Ct. 812, 816, 117 L.Ed.2d 38 (1992). However, if the applicant can

show that the persecution was, at least in part, motivated by a protected ground,

then the applicant can establish eligibility for asylum. In re S-P-, 21 I & N Dec.

486 (BIA 1996) (noting that, in a mixed motive case, “the standard for review is

whether the applicant has produced evidence from which it is reasonable to believe

that the harm was motivated by a protected ground”).

      This court has stated that persecution is an “extreme concept, requiring more

than a few isolated incidents of verbal harassment or intimidation, and that mere

harassment does not amount to persecution.” Sepulveda v. U.S. Att’y Gen., 401

F.3d 1226, 1231 (11th Cir. 2005).

      An alien who has not shown past persecution still may be entitled to asylum

if he can demonstrate a future threat to his life or freedom on a protected ground in

his country. 8 C.F.R. §§ 208.13(b)(2), 208.16(b)(2). To establish a “well-founded

fear,” an applicant must show that he has a fear of persecution in his home country
                                           5
and that “there is a reasonable possibility of suffering such persecution if he or she

were to return to that country.” 8 C.F.R. § 208.13(b)(2)(I).

      To qualify for withholding of removal under the INA, an alien must show

that, if returned to his country, his life or freedom would be threatened on account

of race, religion, nationality, membership in a particular social group, or political

opinion. INA § 241(b)(3), 8 U.S.C. § 1231(b)(3). Generally, where an alien fails

to meet the “well-founded fear” standard for establishing asylum eligibility, the

alien cannot establish the higher burden for withholding of removal. Al Najjar,

257 F.3d at 1292-93.

      This court has held that “[a]n imputed political opinion, whether correctly or

incorrectly attributed, may constitute a ground for a well-founded fear of political

persecution within the meaning of the INA.” Al Najjar, 257 F.3d at 1289 (internal

quotations omitted). In order to qualify for relief from removal based on a political

opinion, the petitioner “must establish that the guerillas persecuted her or will seek

to persecute her in the future because of her actual or imputed political opinion.”

Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 438 (11th Cir. 2004) (citations omitted)

(emphasis in original). “It is not enough to show that she was or will be persecuted

or tortured due to her refusal to cooperate with the guerillas.” Id. (citations

omitted); see also Rivera v. U.S. Att’y Gen., No. 06-10209, manuscript op. at 12

(11th Cir. May 23, 2007). Moreover, the refusal to pay a war tax does not amount
                                            6
to persecution on account of a protected ground. See Rivera, manuscript op. at 12.

Thus, the refusal to submit to the extortion demands does not provide a basis for

asylum or withholding relief.

      We further conclude that Arango and Olga are not entitled to relief under the

theory that the alleged persecution was on account of their membership in a

particular social group. This court recently analyzed the meaning of “particular

social group,” and determined that a particular social group was one comprised of

“persons . . . who[] share a common, immutable characteristic,” which could be an

“innate” characteristic or a “shared past experience such as former military

leadership or land ownership.” See Castillo-Arias v. U.S. Att’y Gen., 446 F.3d

1190, 1193 (11th Cir. 2006) (citing Matter of Acosta, 19 I.&N. Dec. 211 (BIA

1985) (overruled on separate grounds). This court has cautioned that a “particular

social group should not be a catch all for all persons alleging persecution who do

not fit elsewhere.” Castillo-Arias, 446 F.3d at 1197 (internal quotations and

citations omitted).

      Based on the record, we conclude that the petitioners failed to establish that

they were entitled to asylum or withholding of removal relief based on a statutorily

protected ground because: (1) their refusal to pay a guerrilla organization extortion

money does not constitute an imputed political opinion; and (2) taxi owners do not

constitute a particular social group.
                                          7
             B. CAT Relief

      The petitioners next argue that the Colombian government is unable to

protect them from the guerrillas, which are “public officials,” such that they are

entitled to CAT relief.

      “A court may review a final order of removal only if . . . the alien has

exhausted all administrative remedies available to the alien as of right . . . .” 8

U.S.C. § 1252(d)(1). This requirement is jurisdictional and bars review of claims

not raised before the BIA. Sundar v. I.N.S., 328 F.3d 1320, 1323 (11th Cir. 2003).

      Because the petitioners did not raise before the BIA their argument that the

ELN guerillas are public officials who tortured them, entitling them to relief under

the CAT, they did not exhaust their administrative remedies on this claim.

Therefore, we lack jurisdiction to review that claim.

      For the foregoing reasons, the petition for review is DENIED IN PART,

and DISMISSED IN PART.




                                            8